Case 2:17-cv-01848-ES-JSA Document 45 Filed 05/13/21 Page 1 of 2 PageID: 163


                                                                                                                                  Alexander Callo
                                                                                                                           Phone: (973) 286-6720
                                                                                                                             Fax: (973) 286-6800
                                                                                                                         alexander.callo@saul.com
                                                                                                                                   www.saul.com




                                                                                       May 13, 2021

VIA ECF

Hon. Esther Salas, U.S.D.J.
United States District Court
Martin Luther King, Jr. Federal Building
50 Walnut Street, Room 2060
Newark, New Jersey 07102

       Re:        Roman v. Union County Jail, et al.
                  Civil Action No. 16-1049 (ES)(JSA)

                  Roman v. Johnson
                  Civil Action No. 17-1848 (ES)(JSA)
Dear Judge Salas:

       This firm represents Plaintiff Abraham Roman (“Plaintiff”) in the above-captioned cases.
We write on behalf of all parties regarding Your Honor’s March 18, 2021 Orders
administratively terminating these cases and providing the parties until May 17, 2021 to “file all
papers necessary to dismiss [the actions] under Federal Rule of Civil Procedure 41 or, if
settlement cannot be consummated, request that the [actions] be reopened.” See D.I. 90 in C.A.
No. 16-1049; D.I. 44 in C.A. No. 17-1848.

        We are pleased to update the Court that, as of a few weeks ago, the parties have formally
settled these cases via notarized, written agreements. Plaintiff, however, is currently awaiting
payments from the Defendants further to those agreements. While Plaintiff expects to receive
the payments in short order, we believe it would be imprudent for Plaintiff to dismiss these cases
without having first received the payments. Accordingly, we respectfully request that these
cases be reopened for another thirty (30) days, during which time Plaintiff expects to receive the
payments and file the appropriate dismissal papers.

        If this meets with the Court’s approval, we respectfully request that Your Honor sign and
enter the below form of endorsement on both dockets.




             One Riverfront Plaza, Suite 1520      Newark, NJ 07102-5426           Phone: (973) 286-6700      Fax: (973) 286-6800

     DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                      A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:17-cv-01848-ES-JSA Document 45 Filed 05/13/21 Page 2 of 2 PageID: 164
Hon. Esther Salas, U.S.D.J.
May 13, 2021
Page 2


      Thank you for Your Honor’s kind attention to these matters.

                                              Respectfully yours,




                                              Alexander Callo
cc:   Hon. Jessica S. Allen, U.S.M.J. (via ECF)
      Counsel for Defendants (via e-mail)
      Charles M. Lizza, Esq. (via e-mail)


SO ORDERED:


_________________________________
Hon. Esther Salas, U.S.D.J.
